UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-7743



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


BERNARDO SEGUNDO CALLEJA, a/k/a Beni,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-86-28-R, CA-97-270-R)


Submitted:   August 31, 1998                 Decided:   January 26, 1999


Before MURNAGHAN and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gerald Chester Ruter, Baltimore, Maryland, for Appellant. Thomas
Jack Bondurant, Jr., Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court's opinion and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. United States v. Calleja, Nos. CR-86-28-R; CA-97-270-

R (W.D. Va. Nov. 4, 1997).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2